DETAILED ACTION
 	This following is a Final Office Action is in response to Applicant's amendment received April 15, 2020.  Applicant’s amendment amended claims 1, 4, 10, 11, I3, 14, 17 and 18, cancelled claims 9, 16, and 20. Claims 1-8, 10-15, and 17-19 are currently pending. 
			
				Notice of Pre-AIA  or AIA  Status
 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 	The 35 U.S.C. 112 second paragraph rejection of claim 1 in the previous action is withdrawn.
The 35 U.S.C. 101 rejection of claims 1-8, 10-15, and 17-19 in the previous action is maintained.
The 35 U.S.C. 103 rejection of claims 1-8, 10-15, and 17-19 in the previous action is maintained.
. 
  				
Response to Arguments

on September 10, 2020 have been fully considered but they are not persuasive. Specifically Applicant argues that the  claims include one or more additional elements that extend beyond the judicial exception(s) and integrate the exception into a practical application.
 	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – receiving survey  questions and answers from respondents. While the claims may represent an improvement to the business process of survey management they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
. 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").


These recited additional elements are merely generic computer 
components. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 1-8, 10-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” 
 	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-8, and 10-12), a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method steps (claims 13-15), and method (claims 17-19) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong
Two and Step 2 B below: 
 	Taken independent claim 1 as an example, independent claim 1 recites:
receive information from one or more respondents, wherein the information includes at least one response to a question included in a first survey (wherein the “receive” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/iudgment, even if aided with pen and paper, which qualifies as a mental process as noted at pa. 9 of the October 2019 Update); update a model based on the received information, wherein updating the model (wherein the “updating” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/iudgment, even if aided with pen and paper, which qualifies as a mental process) comprises performing a computation based on the information to determine an accuracy related to a prediction for a question (wherein the “performing” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/iudgment, even if aided with pen and paper, which qualifies as a mental process); determining that the accuracy is above a level of an accuracy threshold included in the model (wherein the “determining” fails within the realm “mental 
 	Independent claims 13 and 17 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
 	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer server, a computer and a non-transitory computer-readable storage medium storing instructions executed by a processor. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to integrate the abstract idea into a practical application,), which is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a 
 	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to a computer server, a computer and a non-transitory computer-readable storage medium storing instructions executed by a processor. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to significantly more than the abstract idea. Notably, Applicant’s Specification describes the generic computer system that may be used to implement the invention (See, e.g., 
Therefore, the computer program product comprising a non-transitory computer usable medium does not add significantly more to the abstract idea. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015).
 	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims 2-8, 10-12, 14-15, and 18-19 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than 

Allowable Subject Matter
	Claims 1-8, 10-15, and 17-19 would be allowable if the 35 U.S.C. 101 rejection is overcome.                                                    
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623